EXHIBIT 10.3
 
 
EXECUTION COPY
Proprietary Information
 
TV-05356W
 
POWER CONTRACT
 
Between
 
TENNESSEE VALLEY AUTHORITY
 
And
 
UNITED STATES ENRICHMENT CORPORATION
 
This Contract, made and entered into as of July 11, 2000, between the United
States Enrichment Corporation (“USEC” or the “Company”), a Corporation organized
under the laws of Delaware, and the Tennessee Valley Authority, a corporation
created and existing by virtue of the Tennessee Valley Authority Act of 1933, as
amended (“TVA”), for the sale and purchase of power, and transfer of UF6, as
defined herein.  USEC and TVA are referred to herein individually as a “Party”
and collectively as the “Parties.”
 
WITNESSETH:
 
WHEREAS, USEC, the sole domestic enricher of uranium used to produce fuel for
nuclear power reactors, desires to secure a long-term supply of firm and
interruptible power for use at its uranium enrichment facilities located at
Paducah, Kentucky (“Paducah Facility”), that USEC has leased from the United
States Department of Energy (“DOE”); and
 
WHEREAS, USEC has been purchasing power from TVA under Power Contract TV-99015U,
dated October 12, 1995, as amended (“1995 Agreement”), providing for a portion
of the supply of electric power for the operation of the Paducah Facility; and
 
WHEREAS, the Parties wish to replace the 1995 Agreement with a new contract
under which TVA will make firm and interruptible power available for the
operation of the Paducah Facility (“Contract”);
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
“Additional Energy” has the meaning set forth in section 2.2 (e).
 
“Assay” means the total weight of U235 per kilogram of material divided by the
total weight of all uranium isotopes per kilogram of material, the quotient of
which is multiplied by 100 and expressed as a weight percent.
 
“Average Short Term Interest Rate” has the meaning set forth in Attachment 4.
 
“Baseline Buyback” has the meaning set forth in section 2.2 (e).
 
“Baseline Energy” means the total of Firm Baseline Energy and Interruptible
Baseline Energy.
 
“Baseline Energy Price” means the price for Baseline Energy.
 
“BFN Enrichment Agreement” means an agreement under which TVA would buy
enrichment services from USEC on a requirements basis for Browns Ferry Nuclear
Plant which TVA and USEC anticipate will be entered into pursuant to TVA’s RFP
dated May 3. 2000.
 
“Billing Month” has the meaning set forth in Attachment 4.
 
“business day” has the meaning set forth in Attachment 4.
 
“day” has the meaning set forth in Attachment 4.
 
‘“Firm Baseline Energy” means firm energy provided under section 2.2 (b).
 
“Force Majeure” has the meaning set forth in section 5.1 (a).
 
“Interruptible Baseline Energy” has the meaning set forth in section 2.2 (c).
 
“NRC’ means the United States Nuclear Regulatory Commission.
 
“Paducah Facility” has the meaning set forth in the recitals.
 
“Period One” has the meaning set forth in section 2.2 (b).
 
“Period Two” has the meaning set forth in section 2.2 (b).
 
“TVA Energy” means the sum of Baseline Energy and Additional Energy sales.
 
“TVA UF6 Material” has the meaning set forth in section 3.2 (a).
 
“UF6” means non-enriched uranium hexafluoride which shall be of United States
origin and shall meet ASTM Specification C-787-96.
 
ARTICLE II
 
POWER SUPPLY ARRANGEMENTS
 
Section 2.1                      Term.
 
This Contract shall become effective as of the date first above written and
shall continue in effect through the Billing Month of May 2010.
 
Section 2.2                      Power Sales and Purchases.
 
(a)           Baseline Energy.  Subject to the other provisions of this
Contract, TVA shall make available and sell, and USEC shall purchase, Firm
Baseline Energy and Interruptible Baseline Energy in the quantities set out
below on an hourly basis, twenty-four (24) hours per day and seven (7) days per
week throughout the term of this Contract.
 
(b)           Firm Baseline Energy.  During the first sixty-nine (69) month
period beginning with the Billing Month of September 2000, and continuing
through the Billing Month of May 2006 (“Period One”), TVA shall make available
and USEC shall purchase 300 MW of Firm Baseline Energy.  During the next
forty-eight (48) month period, beginning with the Billing Month of June 2006 and
continuing through the Billing Month of May 2010 (“Period Two”), TVA and USEC
shall determine the quantity and price of Firm Baseline Energy according to
section 2.4.
 
(c)           Interruptible Baseline Energy.  TVA shall make available and sell,
and USEC shall purchase, interruptible baseline energy during Period One in an
amount that is the difference between Baseline Energy specified in Attachment 1
and Firm Baseline Energy (“Interruptible Baseline Energy”).  TVA and USEC shall
determine the quantity and price of Interruptible Baseline Energy during Period
Two according to section 2.4.
 
(d)           Suspension of Interruptible Baseline Energy.  The conditions under
which the availability of Interruptible Baseline Energy may be suspended by TVA
are defined in Attachment 2.  In the event that (1) USEC does not suspend
Interruptible Baseline Energy when requested by TVA in accordance with this
Contract and (2) TVA determines that continuing to supply Interruptible Baseline
Energy to USEC could represent a threat to the security of TVA’s power system,
then TVA may terminate the availability of Interruptible Baseline Energy at any
time upon at least seven (7) days’ written notice.
 
(e)           Baseline Buyback and Additional Energy.  USEC may release and TVA
may buy back Baseline Energy (“Baseline Buyback”), and/or TVA may sell and USEC
may buy additional energy (“Additional Energy”) above the amounts set forth in
Attachment 1.  TVA will periodically post market-based prices for
each.  Baseline Buybacks and Additional Energy sales may be entered into at any
time and cover periods as mutually agreed.  For purposes of interruption, unless
otherwise agreed, Additional Energy will be suspended along with any suspension
of Interruptible Baseline Energy.
 
(f)           Operating Procedures.  By August 15, 2000, the Parties will
jointly develop operating procedures which will address:
 
 
(i)
processes for implementation of Baseline Buybacks and Additional Energy sales.

 
 
(ii)
procedures for the change in monthly Interruptible Baseline Energy amounts
consistent with Paducah Facility ramp-up and ramp-down rates and the
determination of any Unscheduled Energy.

 
 
(iii)
other operational processes, as mutually agreed.

 
Section 2.3                      Baseline Energy Price.
 
(a)           The Baseline Energy Price during Period One shall be as follows:
 
 
(i)
$21.46/MWh from September 1, 2000, to May 3 J, 200J.

 
 
(ii)
$60.48/MWh from June I, 2001, to August 31, 2001.

 
 
(iii)
$22.18/MWh for each nine (9) month period of September 1 to May 31 from
September 1. 2001, to May 31, 2006.

 
 
(iv)
$60.48/MWh for each three (3) month period of June 1 to August 31 from June 1,
2002, to August 31, 2005.

 
(b)           TVA and USEC shall determine the price for Firm Baseline Energy
and Interruptible Baseline Energy during Period Two according to section 2.4 and
will confirm their agreement in writing.
 
Section 2.4                      Period Two Quantity and Pricing of Baseline
Energy.
 
(a)           Prior to April 1, 2005, TVA shall provide USEC with a quote for
Baseline Energy for the period of June 1, 2006 through May 31, 2007, based upon
a proposed load profile provided by USEC (“Period Two Quote”).
 
(b)           By April 15, 2005, USEC shall provide TVA with a proposed quantity
of Baseline Energy it desires to purchase under the Period Two Quote.
 
(c)           By May 1, 2005, each Party shall use its best efforts to agree
upon the price for Baseline Energy and the respective quantities of Firm
Baseline Energy and Interruptible Baseline Energy for the period set forth in
subsection (a) above.
 
(d)           For each subsequent year of Period Two (June 1, 2007 - May 31,
2008; June 1, 2008 - May 31, 2009; and June 1, 2009 - May 31, 2010), the Parties
shall use their best efforts to agree upon the price for Baseline Energy and the
respective quantities of Firm Baseline Energy and Interruptible Baseline Energy
by May 1 of each year using the same procedures as specified above.
 
Section 2.5                      Conditions of Delivery.
 
(a)           Delivery Point.  The delivery point for Baseline Energy shall be
the interconnection of TVA’s 161-kV facilities and the 161-kV facilities leased
by USEC in DOE’s 161-kV substations, except as otherwise agreed from time to
time (“Delivery Point”).  Each Party shall be responsible for providing, or
causing to be provided, at its own expense all facilities on each Party’s
respective side of the Delivery Point, except as otherwise provided in the Terms
and Conditions set forth in Attachment 4, or as otherwise agreed.
 
(b)           Title.  USEC agrees to take title to TVA Energy delivered by TVA
under this Contract at the Delivery Point.
 
(c)           Delivery of TVA Energy.  TVA shall deliver TVA Energy under this
Contract to the Delivery Point according to good utility practice.
 
(d)           Delivery Voltage.  The TVA Energy made available under this
Contract shall be delivered at a nominal voltage of 161,000 volts, subject to
the provisions of section 1 of the attached Terms and Conditions, set forth in
Attachment 4.
 
(e)           Metering.  TVA shall, at its expense, own and maintain metering
equipment to measure the power and flow of energy between TVA and USEC as
provided in section 3 of the attached Terms and Conditions, set forth in
Attachment 4.  In addition, USEC shall (i) own (or lease) and maintain (or cause
to be maintained) the necessary metering current and voltage transformers with
conduit, secondary wiring, and auxiliary devices; (ii) own (or lease) and
maintain (or cause to be maintained) the metering panels and furnish suitable
space thereon for TVA’s equipment; and (iii) make available to TVA certified
copies of calibration and test data on each instrument transformer.
 
If USEC requests additional tests under the second paragraph of section 3 of the
Terms and Conditions set forth in Attachment 4, TVA will bear the expense of
those tests if they do not show that the measurements are accurate within one
percent (1%) fast or slow at the average load during the preceding thirty (30)
days.  The replacement, repair, or readjustment of metering equipment provided
for under section 3 of the Terms and Conditions set forth in Attachment 4 shall
be at TVA’s sole expense.
 
(f)           Interconnection and Load Coordination.  It is recognized that in
addition to TVA, Electric Energy, Inc. (“EEI”) can provide power for the Paducah
Facility.  The 161-kV facilities through which USEC takes delivery of power and
energy for the Paducah Facility are electrically connected to TVA’s and EEI’s
161-kV transmission facilities through DOE’s buses and operated in
parallel.  TVA’s obligation under this Article of the Contract shall be
contingent upon (i) USEC providing or causing to be provided, without expense to
TVA, any special facilities which, in TVA’s judgment, and consistent with good
utility practice, are necessary to permit efficient parallel operation and which
TVA would not otherwise be justified in providing and (ii) the existence of
adequate contractual arrangements, mutually satisfactory to the Parties and EEI,
for such parallel operation, including, without limitation, procedures for TVA
and EEI to account for and settle any differences (resulting from scheduled
transfers between them, from the physical characteristics of interconnected
operations, or otherwise) between the amounts of power, energy, and reactive
power physically delivered to USEC over TVA’s own facilities and the amounts
scheduled by USEC in accordance with this Contract.
 
It is further recognized that in accordance with the contractual arrangements
between TVA and EEI, TVA and EEI will regulate their hourly pro rata portion of
USEC’s total load.  Under this Contract, USEC will schedule TVA Energy and,
regardless of anything which may be construed to the contrary, TVA’s obligation
to supply the USEC load in any clock hour will be limited to the amount of TVA
Energy scheduled for that hour.  In the event that TVA reduces a schedule for
TVA Energy, during the period of that reduction, TVA’s obligation regarding
power supply to the USEC load shall be limited to that portion of the TVA Energy
schedule not reduced.  Similarly, if TVA suspends a schedule for TVA Energy, TVA
has no obligation regarding power supply to the USEC load from TVA’s system for
that particular schedule during the period of suspension.
 
(g)           Unscheduled Energy.  Any energy deemed to be taken by USEC during
a Billing Month in excess of the required quantities of Baseline Energy for that
month as set out in Attachment 1, determined in accordance with the operating
procedures established under 2.2 (f) (adjusted to reflect any (i) Baseline
Buyback(s), (ii) Additional Energy sale(s), (iii) suspension(s) of Interruptible
Baseline Energy, and/or (iv) any schedule reductions by TVA), shall be
unscheduled energy (“Unscheduled Energy”).  The price for each MWh of
Unscheduled Energy shall be the higher of (a) one hundred ten percent (110%) of
TVA’s highest incremental cost for any hour during that Billing Month or (b)
$100/MWh.
 
Section 2.6                      Payment.
 
(a)           USEC shall pay TVA for Baseline Energy on a Billing Month basis
(“Power Bill”), according to section 2 of the Terms and Conditions set forth in
Attachment 4, except as provided for in this section.
 
(b)           The Power Bill due and owing for each Billing Month shall be the
Baseline Energy Price applied to the Baseline Energy (as adjusted to reflect any
(i) suspensions of Interruptible Baseline Energy and/or (ii) reduction as
provided for in section 5.1), decreased to reflect any Baseline Buyback credits,
and increased by the amounts due for any Additional Energy and Unscheduled
Energy.
 
(c)           For the Billing Month of September 2000, USEC shall pay an
estimated Power Bill.  The Power Bill for that Billing Month shall be estimated
to be $7,632,893, and the date of such Power Bill shall be deemed to be
September 5, 2000.  Adjustments to reflect the difference, if any, between this
estimated bill and an actual bill, if it had been calculated in accordance with
section 2.6 (b) above for September 2000, will be included in the October 2000
Power Bill.
 
(d)           For the Billing Months from October 2000 through June 2001, the
Power Bill shall be reduced by $5,000,000 (the “Deferred Payment”).
 
Section 2.7                      New Project - Summer Option.
 
The Parties recognize that USEC, TVA, and Constellation Power Source (“CPS”)
presently are discussing possible arrangements for the supply of power, or the
construction of generating facilities, for principal use during the peak summer
periods (approximately June 1 to August 31) (“Summer Option”).  Further, the
Parties recognize that the execution and implementation of a Summer Option among
USEC, TVA, and CPS may impact the Parties’ rights and responsibilities under
this Contract.  As of the date hereof, USEC, TVA, and CPS have not finalized an
agreement for the Summer Option.  If the Summer Option is entered into
subsequent to the date hereof, the Parties agree to modify this Contract to the
extent necessary to effectuate the Summer Option.
 
Section 2.8                      Condition of NRC Approval.
 
(a)           The Parties recognize that USEC has an application pending before
the NRC to amend USEC’s currently effective operating certificate for the
Paducah Facility to upgrade the ability of the Paducah Facility to enrich UF6 up
to an Assay of at least five and one-half percent (5.5%) (“Paducah Assay Upgrade
Project”).  Although the Parties recognize that it is unlikely that the NRC will
delay, significantly modify, or deny the approval of the Paducah Assay Upgrade
Project, the Parties recognize that this Contract contemplates completion of the
Paducah Assay Upgrade Project.
 
(b)           In the event the NRC rejects, significantly modifies, or
unreasonably delays the approval of USEC’s application for the Paducah Assay
Upgrade Project, the Parties agree to negotiate an equitable modification to
this Contract, provided that USEC has acted in good faith and in a commercially
reasonable manner to obtain NRC approval of the Paducah Assay Upgrade Project.
 
(c)           The above provisions regarding NRC approval of the Paducah Assay
Upgrade Project shall not apply to, or have any impact upon, the BFN Enrichment
Agreement.
 
Section 2.9                      Operation of DOE’S Facilities Leased By USEC.
 
USEC’s operation of DOE’s 161-kV facilities will be in accordance with written
operating procedures which are mutually satisfactory to TVA and USEC, and all of
DOE’s circuit breakers, relays, communication and telemetering facilities, and
related equipment connected directly or indirectly to TVA’s system will at all
times be operated and maintained in coordination with said system.  All tests,
settings, and adjustments On such equipment shall be subject to the approval of
TVA. TVA shall have the privilege of having its engineers present when such
tests, adjustments, or settings are made, or TVA, upon the request of USEC and
at the expense of USEC, shall make the necessary tests, adjustments, or
settings.
 
USEC agrees that TVA shall be permitted to use the DOE 161-kV lines and buses
leased by USEC which interconnect parts of TVA’s system, together with
associated facilities, for the purposes of delivering power under this Contract
and transferring other power between said parts of TVA’s system.
 
Section 2.10                      Rights-Of-Access.
 
USEC shall cooperate with TVA in obtaining all easements and rights of access
(at agreed upon locations) in, over, and across DOE property, including DOE
property leased by USEC, which are necessary for TVA to install, operate,
protect, maintain, repair, replace, and remove any of its facilities constructed
for supplying power to the Delivery Point provided for under this Contract or
for transferring power between any of TVA’s facilities and other facilities of
TVA or those of other electric systems.  However, USEC reserves the right to
refuse access to restricted process areas and agrees to perform at its own
expense any work which TVA is unable to perform because of lack of such access.
 
USEC shall exercise reasonable care to avoid damaging TVA facilities and shall
pay the cost of any necessary repairs or replacements in the event of loss or
damage to such facilities arising from its failure to exercise such reasonable
care.  Upon termination of this Contract, TVA may, at its option and expense,
remove any of its facilities.
 
TVA shall exercise reasonable care in the exercise of its rights under this
section to avoid damaging any USEC property (including DOE property leased to
USEC) and shall pay the cost of any necessary repairs or replacements in the
event of loss of or damage to any such property arising from its failure to
exercise such reasonable care.
 
Section 2.11                      Resale of Power.
 
The TVA Energy supplied under this Contract is for the use of USEC or any wholly
owned subsidiary of USEC or its parent company in the operation of the Paducah
Facility and shall not be resold or otherwise disposed of directly or
indirectly, for any other purpose; provided, however, that USEC may furnish
limited amounts of power to contractors and subcontractors performing work for
USEC and/or DOE at the Paducah Facility.
 
ARTICLE III
 
TRANSFER OF UF6
 
Section 3.1                      Initial Quantity of UF6.
 
The initial quantity of UF6 transferred to TVA under section 3.2 of this
Contract shall be 2,028,689 kgU as UF6.
 
Section 3.2                      UF6 Transfer.
 
(a)           The initial transfer of title and ownership ofUF6 from USEC to TVA
under section 3.1 shall occur on or before October 1, 2000.  Subsequent
transfers of title and ownership of UF6 from USEC to TVA and from TVA to USEC
shall occur as required by section 3.3 and, if applicable, section 3.2 (e) of
this Contract.  Any UF6 transferred to TVA shall be deemed “TVA UF6 Material.”
 
(b) Any UF6, the title to and ownership of which is transferred to TVA, shall,
at the time TVA takes title thereto, be free and clear of any lien, pledge,
encumbrance, security interest or other similar claim that could impair TVA’s
right to take good and marketable title to such material.  USEC shall retain
risk of loss for all TVA UF6 Material.
 
(c)           In a manner acceptable to TVA and without cost to TVA, USEC shall
identify, segregate, and store all the TVA UF6 Material at the Paducah Facility,
or, subject to TVA’s approval, at another location.  Subject to USEC’s
controlled access area requirements, TVA shall have the right, during business
hours, to enter into the location where the TVA UF6 Material is stored to verify
compliance with the requirements of this section.  USEC shall retain possession
of all TVA UF6 Material, and TVA shall have no right to possess the TVA UF6
Material, except as provided in subsection (d) below.
 
(d)           Upon the occurrence of anyone of the following events, TVA has the
immediate right to possess the TVA UF6 Material and any USEC right that is
contrary to TVA’s right to possess and control the TVA UF6 Material shall
immediately cease:
 
 
(i)
USEC’s failure to pay TVA for TVA Energy when it is due and such failure is not
cured within ten (10) days, or

 
 
(ii)
USEC uses TVA UF6 Material without the written approval of TVA, or

 
 
(iii)
USEC fails to perform any of its material obligations hereunder and USEC fails
to initiate corrective action within thirty (30) days of the date of receipt of
written notice of such failure to perform, unless such failure is excused by a
Force Majeure, as defined in section 5.1 (a), or

 
 
(iv)
USEC enters into any voluntary or involuntary receivership, bankruptcy, or
insolvency proceeding, with the exception of reorganization under Chapter II of
the Federal Bankruptcy Act.

 
(e)           In the event TVA is in default, as defined below, of the power
supply arrangements of this Contract, TVA shall transfer to USEC all TVA UF6
Material except for an amount, the market value of which is equal to one hundred
ten percent (110%) of the Outstanding Deferred Payment.  For purposes of this
section, a default shall exist only if (i) TVA is prohibited by legislation from
performing the power supply arrangements of this Contract or (ii) TVA is
determined by a court of competent jurisdiction to be in default of the power
supply arrangements of this Contract.
 
Section 3.3                      TVA UF6 Material Adjustment.
 
As used in this Article, the term “Outstanding Deferred Payment” means the total
of the cumulative Deferred Payment(s) and interest at an effective annual rate
of six and one-half percent (6.5%).  The quantity of TVA UF6 Material shall,
from time to time, be adjusted such that its market value based on unit values
determined in accordance with subsection (b) below, shall be equal to or greater
than one hundred ten percent (110%) of the Outstanding Deferred Payment;
provided, however, that this adjustment only shall be made upward until such
time as the Work Off as defined in section 3.4 of this Contract begins.  The
time and method of such adjustments shall be as follows:
 
(a)           Subject to the limitation described above with respect to downward
adjustments, within ten (10) days after the end of each calendar quarter,
starting with the quarter ending December 31, 2000, USEC shall (i) adjust the
quantity of TVA UF6 Material using then-current market values obtained from the
source provided below in subsection (b) such that the market value of such
material shall remain equal to or greater than one hundred ten percent (110%) of
the then currently Outstanding Deferred Payment as of the date of adjustment or
(ii) if USEC may not under applicable agreements and provisions of law transfer
additional UF6 material, then USEC shall reduce the currently Outstanding
Deferred Payment by a cash payment to TVA so that the value of the TVA UF6
Material, using the then-current market values obtained from the source provided
below in subsection (b), is equal to or greater than one hundred ten percent
(110%) of the Outstanding Deferred Payment as reduced by the cash payment.
 
(b)           The unit values to be used for calculating the market value of
such TVA UF6 Material shall be obtained from The Ux Weekly report published for
the week following the calendar quarter that just ended which contains the
month-end values for the last month of the quarter.  The month-end values to be
used shall be taken from the table titled, “Industry Spot Prices,” column
headed, “Avg.,” from the section titled, “Month-end (x/xx/xx)” for natural UF6
($/kgU) for the “Restricted Market.”  In the event such average industry spot
price ceases to be published or the basis for such price is substantially
modified, an equivalent industry average UF6 price shall be determined by
averaging the other available trade publications that are currently included in
the above described average published in The Ux Weekly.
 
(c)           As the Outstanding Deferred Payment is Worked Off pursuant to
section 3.4, TVA shall transfer to USEC an amount of UF6 having a market value
equal to one hundred ten percent (110%) of the reduction in the Outstanding
Deferred Payment.
 
(d)           Upon transfer ofUF6 from USEC to TVA or from TVA to USEC as part
of the quantity adjustment process, title to such material shall pass to the
receiving Party upon such transfer.
 
Section 3.4                      Work Off of Outstanding Deferred Payment.
 
(a)           The Outstanding Deferred Payment shall be worked-off commencing
with the initial delivery by USEC under the BFN Enrichment Agreement, presently
scheduled for the fourth quarter of calendar year 2001, and shall run through
the third quarter of calendar year 2004.  The invoiced amounts for enrichment
services delivered by USEC under the BFN Enrichment Agreement shall be credited
against the Outstanding Deferred Payment (“Work Off” or “Worked Off”).
 
(b)           TVA shall have no obligation to pay USEC for enrichment services
performed under the BFN Enrichment Agreement which are used to Work Off the
Outstanding Deferred Payment.  USEC and TVA shall enter into a netting
arrangement as may be necessary to reflect this agreement.
 
Section 3.5                      True-up Mechanism.
 
In the event that there is any Outstanding Deferred Payment that has not been
Worked Off by the end of the third quarter of calendar 2004, such remaining
Outstanding Deferred Payment shall be settled by cash payment by USEC to TVA;
and TVA subsequently shall transfer all remaining TVA UF6 Material to USEC.
 
Section 3.6                      Buyback Option.
 
USEC may purchase from TVA and TVA shall sell UF6 from the TVA UF6 Material as
needed by USEC for its operations.  The price for UF6 shall be the then-current
market price for UF6, as determined under section 3.3, and the Outstanding
Deferred Payment shall be reduced accordingly.  Upon such sale, title to such
UF6 shall pass to USEC.
 
Section 3.7                      Further Cooperation.
 
The Parties recognize that the transfer of title to UF6 to TVA as provided in
this Contract is for the purpose of providing TVA security for the Outstanding
Deferred Payment.  Therefore, the Parties agree to cooperate in good faith to
enter into any further agreements as are reasonably necessary, such as a
financing statement, to enable TVA to perfect a security interest in the TVA UF6
Material under applicable law and to remove such security interest when title to
such UF6 is transferred back to USEC.
 
ARTICLE IV
 
FINANCIAL RESPONSIBILITY AND INFORMATION
 
Section 4.1                      Security Arrangement.
 
(a)           USEC shall provide credit support for its obligations under this
Contract under the standards of this Article in regard to:  (i) USEC’s
obligations to pay for TVA Energy delivered to USEC that are due and owing for
such energy but not yet paid (“Accounts Receivable”) for the duration of the
Contract and (ii) mark to market of Baseline Energy during Period One (“Mark to
Market”).
 
(b)           TVA shall provide credit support for its obligations under this
Contract under the standards of this Article in regard to Mark to Market.
 
Section 4.2                      Accounts Receivable.
 
(a)           TVA may periodically appraise USEC’s creditworthiness and the
credit support requirements described herein.  USEC shall satisfy TVA’s credit
standards based on USEC’s independent bond/credit ratings and supplying the
credit support that may be found necessary to meet the credit rating specified
by TVA in section (b) below under the column entitled Credit Rating
Threshold.  TVA may re-evaluate USEC’s creditworthiness whenever it becomes
aware of an adverse change in the USEC’s credit standing.  As long as USEC
continues to meet TVA’s standard for unsecured credit, no action will be
taken.  When an adverse change in USEC’s credit standing causes USEC to no
longer qualify for unsecured credit from TVA, TVA has the right to require
credit support as specified herein.  If USEC neither tenders the required
security or deposit nor requests TVA to procure credit support on its behalf
within five (5) calendar days of TVA’s request, TVA may begin taking actions to
reduce its exposure.
 
(b)           USEC shall enter into such security arrangement as specified in
section (c) below, at the request of TVA, when USEC’s credit appraisal does not
meet the following threshold requirements using the lower of Standard & Poor’s
or Moody’s corporate rating (“Credit Rating Threshold”):
 
Rating:
 
Rating:
 
Standard & Poor’s/Moody’s
 
Standard & Poor’s/Moody’s
Credit Rating Threshold
AAA
   
$50,000,000
AA+/Aal
to
AA-/Aa3
$40,000,000
A+/A1
to
A-/A3
$25,000,000
BBB+/Baal
to
BBB-/Baa3
$15,000,000
BB+/Ba1
to
BB-/Ba3
$5,000,000
B+/B1
to
B3
$500,000
All other ratings
   
$0


(c)           USEC shall satisfy TVA’s credit standards specified above by
entering into any of the forms of credit support below, reflecting the dollar
amount determined to be at risk and the period of time during which it remains
at risk:
 
 
(i)
A cash collateral account; or

 
 
(ii)
A standby irrevocable letter of credit issued by a bank or other financial
institution acceptable to TVA; or

 
 
(iii)
At USEC’s expense, a surety bond or a credit insurance policy or product
procured by TVA, or at USEC’s option, USEC, from an insurance company or other
financial institution with at least an “A” bond rating from AM Best, or an “A”
bond rating from Standard and Poor’s, or a “B+” AM Best rating combined with
being included on the U.S. Treasury List, with a copy provided by the insurance
company to the beneficiary; or

 
 
(iv)
Security interest in collateral found to be satisfactory to TVA; or

 
 
(v)
A financial guarantee, acceptable to TVA, by another party or entity with a
satisfactory credit rating as described above; or

 
 
(vi)
Other mutually acceptable means of providing or establishing adequate security.

 
Section 4.3                      Mark to Market.
 
By March 1, 2001, USEC and TVA shall agree on a methodology to establish what
the high and low range of market value is for the remaining Baseline Energy
under Period One (this could include seeking a third party estimate).
 
(a)           The extent, if any, to which the value of the Baseline Energy
under Period One, priced at the high range of the market value, is less than the
remaining Period One contract value, shall be the dollar amount by which TVA is
at risk from USEC.  If TVA is at risk from USEC by a dollar amount which exceeds
the requirements for the Credit Rating Threshold set out in the table in section
4.2 (b) above, USEC shall satisfy TVA’s credit requirements by entering into any
of the forms of credit support in section 4.2 (c), reflecting the dollar amount
determined to be at risk (minus the Credit Rating Threshold) and the period of
time during which it remains at risk.
 
(b)           The extent, if any, to which the value of the Baseline Energy
under Period One, priced at the low end of the range of the market value, is
greater than the remaining Period One contract value, shall be the dollar amount
by which USEC is at risk from TVA.  If USEC is at risk from TVA by a dollar
amount which exceeds the requirements for the Credit Rating Threshold set out in
the table in section 4.2 (b) above, TVA shall satisfy USEC’s credit requirements
by entering into any of the forms of credit support below, reflecting the dollar
amount determined to be at risk (minus the Credit Rating Threshold) and the
period of time which it remains at risk:
 
 
(i)
A cash collateral account; or

 
 
(ii)
A standby irrevocable letter of credit issued by a bank or other financial
institution acceptable to USEC; or

 
 
(iii)
At TVA’s expense, a surety bond or a credit insurance policy or product procured
by either USEC or, at TVA’s option, by TVA from an insurance company or other
financial institution with at least an “A” bond rating from AM Best, or an “A”
bond rating from Standard and Poor’s, or a “B+” AM Best rating combined with
being included on the U.S. Treasury List, with a copy provided by the insurance
company to the beneficiary; or

 
 
(iv)
Security interest in collateral found to be satisfactory to USEC; or

 
 
(v)
A financial guarantee, acceptable to USEC, by a third party or entity with a
satisfactory credit rating as described above; or

 
 
(vi)
Other mutually acceptable means of providing or establishing adequate security.

 
ARTICLE V
 
GENERAL TERMS
 
Section 5.1                      Interference With Availability or Use of Power.
 
(a)           Force Majeure Defined.  The term force majeure (“Force Majeure”)
shall be deemed to be a cause reasonably beyond the control of the Party
affected, such as, but without limitation to, injunction, strike of the Party’s
employees, war, invasion, fire accident, floods, backwater caused by floods,
acts of God, or inability to obtain or ship essential services, materials, or
equipment because of the effect of similar causes on the Party’s suppliers or
carriers.  Acts of God shall include the effects of drought if the drought is of
such severity as to have a probability of occurrence not more often than an
average of once in forty (40) years.
 
(b)           Interference with Availability of Power.  It is recognized by the
Parties that the availability of power to USEC may be interrupted or curtailed
from time to time during the term of this Contract because of Force Majeure or
otherwise.  USEC shall be solely responsible for providing and maintaining such
equipment in the Paducah Facility and such emergency operating procedures as may
be required to safeguard persons on its property, its property, and its
operations from the effects of such interruptions or curtailments.  USEC assumes
all risk of loss, injury, or damage to USEC resulting from such interruptions or
curtailments.  If any such interruption or curtailment lasts longer than thirty
(30) consecutive minutes, TVA shall cancel or proportionately reduce, as the
case may be, the charges for service for the period of such interruption or
curtailment.
 
(c)           Paducah Facility Force Majeure.  In the event of a Force Majeure
at the Paducah Facility, the Baseline Energy schedule(s) to USEC may be reduced
as follows:
 
 
(i)
Energy purchase commitments made by USEC prior to the beginning of Period One
would be curtailed after any curtailment of Baseline Energy schedule(s) made
under this Contract.

 
 
(ii)
Energy purchase commitments made by USEC subsequent to the beginning of Period
One would be curtailed prior to curtailment of Baseline Energy schedule(s) made
under this Contract.

 
 
(iii)
The Parties understand that best efforts will be used to restore equipment as
rapidly as practical in order for USEC to resume its energy schedule commitments
with all suppliers.

 
(d)           Force Majeure Documentation.  Upon request from TVA or USEC, the
other Party will provide documentation concerning the circumstances resulting in
the Force Majeure to the other Party.
 
Section 5.2                      Mutual Liability.
 
USEC and TVA each agree to indemnify the other against and save the other
harmless from any and all claims by or liability to any other person arising out
of the negligence of the indemnifying Party or its agents or contractors.
 
Section 5.3                      Notices.
 
All notices and other communications, except as provided for payments under the
Terms and Conditions, shall be in writing and shall be made to the
representative of the other Party and shall be deemed properly given if mailed,
posted prepaid, as indicated below:
 
If to USEC:
Director
Power Resources Group
United States Enrichment Corporation
6903 Rockledge Drive
Bethesda, MD  20817
If to TVA:
Manager
Industrial Marketing
Tennessee Valley Authority
Highland Ridge Tower
535 Marriott Drive
Nashville, TN  37214
 

(a)           Certain Notices May Be Oral.  Notices between the authorized
operating representatives of the Parties may be oral, but shall be confirmed in
writing within two (2) days.
 
(b)           Changes in Persons to Receive Notice.  The designation of the
person to be so notified, or the address of such person, may be changed at any
time and from time to time by any Party by similar notice.
 
Section 5.4                      Confidentiality.
 
The attached Nondisclosure Provisions, set forth in Attachment 5, are
incorporated in this Contract, and USEC and TVA are each therein referred to as
“Receiver” when it receives proprietary and confidential information from the
other and “Discloser” when it discloses proprietary and confidential information
to the other.  Under this Contract, Proprietary Information, as defined in
Attachment 5, shall include, without limitation, Baseline Energy Prices, prices
for Baseline Buyback, prices for Additional Energy, forecasts of TVA’s power
system operations, and other forecasts relative to potential suspensions of
Baseline Energy disclosed to USEC.
 
Section 5.5                      Incorporation of Certain Terms and Conditions.
 
(a)           Incorporation.  The attached Terms and Conditions, set forth in
Attachment 4, are incorporated in this Contract.
 
(b)           Conflicts.  In the event of any conflict between the provisions of
the body of this Contract and the Terms and Conditions set forth in Attachment
4, the former shall control.
 
Section 5.6                      Warranties.
 
(a)           TVA Warranties:
 
 
(i)
TVA is validly created and existing under the Tennessee Valley Authority Act of
1933, as amended.

 
 
(ii)
TVA has full power and authority to execute the Contract and engage in the
transactions contemplated in the Contract.

 
 
(iii)
The Contract, once validly executed, shall be legal, valid, binding, and
enforceable against TVA in accordance with its terms.

 
 
(iv)
The execution, delivery, and performance of the Contract will not conflict with,
result in a breach of, or be a default under applicable law or material
agreement, including any bond, loan, or other financial agreements, to which TVA
is a party.

 
 
(v)
No government or any third party consent, approval, or authorization of any kind
is required in connection with the execution, delivery, or performance of the
Contract by TVA.

 
 
(vi)
There is no judicial or administrative proceeding pending or threatened, which
would materially adversely affect the ability of TVA to carry out its
obligations under the Contract.

 
 
(vii)
TVA’S EXPRESS WARRANTIES CONTAINED IN THIS CONTRACT ARE EXCLUSIVE AND NEITHER
TVA NOR ANY PERSON ACTING ON ITS BEHALF MAKES ANY OTHER WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE.

 
(b)           USEC warranties:
 
 
(i)
USEC is the successor of the Government corporation known as the United States
Enrichment Corporation and is validly existing under Delaware law and under its
bylaws and is qualified to do business in each state in which its business
activities create a requirement to be so qualified.

 
 
(ii)
USEC has full power and authority to execute the Contract and engage in the
transactions contemplated in the Contract.

 
 
(iii)
The Contract, once validly executed, shall be legal, valid, binding, and
enforceable against USEC in accordance with its terms.

 
 
(iv)
The execution, delivery, and performance of the Contract will not conflict with,
result in a breach of, or be a default under applicable law or material
agreement, including any bond, loan, or other financial agreements, to which
USEC is a party.

 
 
(v)
No government or any third party consent, approval, or authorization of any kind
is required in connection with the execution, delivery, or performance of the
Contract by USEC.

 
 
(vi)
There is no judicial or administrative proceeding pending which would materially
adversely affect the ability of USEC to carry out its obligations under the
Contract.

 
 
(vii)
The country of origin of TVA UF6 Material shall conform with the origin listed
in the definition of UF6.

 
 
(viii)
At the time USEC transfers to TVA title to and ownership of the TVA UF6
Material, the TVA UF6 Material shall be free and clear of any lien, pledge,
encumbrance, security interest, or other similar claim that could impair TVA’s
right to take good and marketable title to the TVA UF6 Material and USEC shall
indemnify, hold harmless and at TVA’s option, defend TVA from any claim contrary
to the representations in this subsection.

 
 
(ix)
USEC’S EXPRESS WARRANTIES CONTAINED IN THIS CONTRACT ARE EXCLUSIVE AND NEITHER
USEC NOR ANY PERSON ACTING ON ITS BEHALF MAKES ANY OTHER WARRANTY, EXPRESS OR
IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE.

 
Section 5.7                      Previous Arrangements.
 
The 1995 Agreement is hereby terminated as of 0000 hours central prevailing time
on September 1, 2000.
 
Section 5.8                      Choice of Law.
 
Except with respect to any choice of law rules that may exist, the validity,
performance, and all matters relating to the interpretation and effect of this
Contract and any modifications to it shall be governed by the Federal law of the
United States.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Contract to be executed
by their respective duly authorized officers as of the date above.
 
UNITED STATES ENRICHMENT
 
   CORPORATION
 
/s/ William H. Timbers,
Jr.                                                                
 
Title:           President and
CEO                                                      
 
Date:           July 7,
2000                                                      
 
TENNESSEE VALLEY AUTHORITY
 
/s/ Mark O. Medford 
 
Title:           Executive Vice
President                                                      
 
Customer Service and
Marketing                                                      
 
Date:           July 10, 2000 
 

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
Proprietary Information
 

ATTACHMENT 1
 
BASELINE ENERGY FOR PERIOD ONE
 
(TOTAL OF FIRM AND INTERRUPTIBLE BASELINE ENERGY) (MW)*
 

 
2000
2001
2002
2003
2004
2005
2006
January
 
630
1,533
1,779
1,569
1,650
1,549
February
 
650
1,526
1,772
1,569
1,644
1,545
March
 
758
1,533
1,779
1,569
1,651
1,550
April
 
859
875
1,120
1,575
1,653
1,559
May
 
980
1,254
1,254
1,254
1,254
1,254
June
 
300
300
300
300
300
 
July
 
300
300
300
300
300
 
August
 
300
300
300
300
300
 
September
494
750
750
750
750
750
 
October
615
861
1,023
1,562
1,647
1,548
 
November
765
810
1,114
1,234
1,651
1,551
 
December
688
1,172
1,779
1,569
1,651
1,549
 



 
*The monthly MW amounts shall be multiplied by the number of hours in that month
to determine the required quantities of Baseline Energy. The actual hourly MW
amounts shall be essentially constant except during ramp up/ramp down periods
and will be scheduled in accordance with operating procedures jointly developed
under section 2.2 (f).
 

A -
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
Proprietary Information
 

ATTACHMENT 2
 
INTERRUPTIBILITY OF BASELINE ENERGY
 
1
2
3
4
Total Power Level*
Two Hour
Notice
Day Ahead
Notice
Friday of Prior
Week Notice
1,300 and above MW
200MW
400 MW
All Interruptible
Baseline Energy
1,000-1,299 MW
100 MW
300 MW
All Interruptible
Baseline Energy
800-999 MW
50 MW
200 MW
All Interruptible
Baseline Energy
301-799 MW
25 MW
50 MW
All Interruptible
Baseline Energy

*Total Power Level is equal to the power USEC receives at the Paducah Facility
from all sources prior to TVA’s suspension of Interruptible Baseline Energy.  If
all power is not being supplied by TVA, USEC shall keep TVA informed of the
applicable Total Power Level.
 
When the Total Power Level falls into the various ranges set forth in column 1,
TVA may suspend Interruptible Baseline Energy as specified in columns 2, 3, and
4 provided that:
 
·  
with respect to the amounts specified in column 2, TVA gives USEC at least 2
hours’ notice of such a suspension and such notice is given only after or at the
same time that TVA seeks to suspend the Variable Price Interruptible Power
(“VPI”) which is on Suspension Tier 3;

·  
with respect to the amounts specified in column 3, TVA notifies USEC of a
suspension for reliability purposes by no later than 8:00 am central prevailing
time of the previous day; and

·  
with respect to the amounts specified in column 4, TVA notifies USEC of a
suspension for reliability purposes by no later than 8:00 am central prevailing
time on Friday of the previous week.

 
The Firm Baseline Energy amount shall not be reduced below 300 MW.
 
If TVA makes an intra-day or day ahead Baseline Buyback(s) from USEC, the
amounts in column 2 and 3, respectively, will be reduced by the corresponding
amount.
 
VPI is TVA’s standard short-term notice interruptible power.  Suspension Tier 3
is subject to suspension:
 
·  
only if TVA determines, in its sole judgment, that emergency conditions exist on
its power system and

·  
only after (or if necessary due to system conditions at the same time that) TVA
has required suspension of all other VPI;

 
provided, however, that if TVA deems a suspension of VPI to be needed due to
transmission constraints, voltage problems, or other conditions affecting only a
portion of the TVA system, the suspension order provided above shall apply only
with regard to said portion of the TVA system.
 

A -
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
Proprietary Information
 

ATTACHMENT 3
 


 


 


 


 


 
Attachment 3 intentionally omitted.
 


 

A -
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
Proprietary Information
 

ATTACHMENT 4
 
TERMS AND CONDITIONS – USEC
 
1.           Conditions of Delivery.  The power delivered under this Contract
shall be 3-phase alternating current of a frequency of approximately 60 hertz
and at the nominal voltage specified in the Contract.  Except for temporary
periods of abnormal operating conditions, voltage variations shall not exceed
five (5) percent up or down from a normal voltage to be determined from
operating experience.
 
Company shall exercise all reasonable precautions and install all equipment
necessary to limit its total demand to the amount to which it is entitled under
the Contract.  If the total demand for any interval exceeds the amount to which
Company is so entitled, Company shall not be entitled to continue such excess
takings, whether or not it is obligated to pay for them.
 
Maintenance by TVA at the point of delivery of voltage within the above stated
limits and the frequency contracted for will constitute availability of power
for purposes of the Contract.
 
TVA shall not be obligated to install protective equipment, but may install such
equipment as TVA deems necessary for the protection of its own property and
operations.  The electrical equipment installed by Company shall be capable of
satisfactory coordination with TVA’s protective equipment.
 
The power and energy taken under this Contract shall not be used in such a
manner as to cause unusual fluctuations or disturbances on TVA’s
system.  Company shall provide, at its expense, suitable apparatus which will
reasonably limit such fluctuations.  In the event that unreasonable fluctuations
or disturbances, including, without limitation, harmonic currents resulting in
interference with communication systems or in harmonic resonance of now-existing
facilities, are caused by Company’s facilities, TVA shall immediately notify
Company’s designated representative of the circumstances, and TVA shall then
have the right, after reasonable notice, to discontinue the delivery of power
and energy under this Contract until the condition causing such fluctuations or
disturbances is corrected by Company.  TVA shall give Company written notice of
these circumstances in addition to the above-mentioned notice, but the
requirement of providing such written notice shall not limit or delay TVA’s
right to discontinue service to Company.  Despite such discontinuance of
service, Company shall be obligated to pay TVA the amounts due for power and
energy under this Contract.
 
2.           Billing.
 
(a)           Definitions.  As used in this section 2,
 
(i)           “day” shall mean a calendar day;
 
(ii)           “business day” shall mean any day except Saturday, Sunday, or a
weekday that is observed by TVA as a Federal holiday (Federal holidays currently
include New Year’s Day, Martin Luther King’s Birthday, Presidents’ Day, Memorial
Day, Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day,
and Christmas Day); and
 
(iii)           “Average Short Term Interest Rate” shall mean (a) the average of
the interest rates payable on TVA’s short-term borrowings (having maturities of
less than one year) made during the calendar month preceding the month of the
date of a bill, or (b) in the event that TVA made no short-term borrowings
during such preceding calendar month, the Average Short Term Interest Rate shall
be deemed to be the average effective interest rate on 91-day United States
Treasury bills (based on the average of the closing bid and asked prices) during
such preceding calendar month, plus 1/8 of one percent.
 
(b)           General Provisions.  TVA will bill for all charges applicable
under the Contract for each calendar month (“Billing Month”) as soon as
practicable.  Payment of such bill by Company shall become due 10 days after the
date of bill.  To any amount remaining unpaid 10 days after the due date, there
shall be added a charge equal to the sum of (1) $150 and (2) an amount
calculated by applying the Average Short Term Interest Rate on a daily basis to
the unpaid portion of the bill for each day of the period from and after the due
date to and including the date of payment in full.  TVA will prepare and send to
Company appropriate invoices for such added charge, which shall be due and
payable upon receipt.  All payments shall be made to TVA at 400 West Summit Hill
Drive, Knoxville, Tennessee 37902-1499, or at such other places as TVA may from
time to time designate by notice to Company.
 
TVA shall allow Company an early payment credit (to be applied on the subsequent
month’s bill) for any month that Company makes payment to TVA for charges
applicable under the Contract in time for TVA to receive and deposit such
payment on or before the due date.  The amount of the early payment credit shall
be determined by applying for each day of the 10-day period following the due
date the Average Short Term Interest Rate to the amount of such early payment.
 
Upon failure of Company to pay all charges applicable under the Contract within
30 days from the date of bill, TVA shall have the right, upon 15 days’ notice,
to discontinue the supply of power, and may refuse to resume delivery as long as
any such past due amounts remain unpaid.  Discontinuance of supply under this
section shall not relieve Company of its liability for minimum monthly charges
or payment of past due amounts.
 
If for any reason Company fails to pay in full any monthly bill by the
expiration of 60 days from the date of bill, TVA shall have the right to
consider the Contract breached and to cancel it upon written notice that if
payment in full is not received within 10 days (or such longer period as may be
specified) after the date of said notice, the Contract shall be deemed
permanently breached and canceled; and such cancellation by TVA shall be without
waiver of any amounts which may be due or of any rights, including the right to
damages for such breach, which may have accrued up to and including the date of
such cancellation.
 
(c)           Electronic Payment Option.  Company may elect by written notice to
TVA (at the address provided for under subsection (b) above) to pay the bills
rendered in accordance with subparagraph (b) above using one of the electronic
payment methods approved by TVA.  TVA shall provide Company detailed
instructions on using the approved electronic payment method selected by
Company.  Payment received in accordance with an approved electronic payment
method that is selected by Company under this paragraph will be considered to
have been received by TVA on a particular business day if (i) the electronic
fund transfer to TVA’s account is effective on that day and (ii) Company
notifies TVA, in the manner specified by TVA, of the impending electronic
payment no later than 1200 hours EST or EDT (whichever is currently effective)
on the preceding business day.  Otherwise, the business day following the date
that the transfer is effective will be considered to be the date of payment.
 
Once Company has elected electronic payment in accordance with the previous
paragraph, it shall thereafter use the selected electronic payment method to pay
its monthly bill; except that, at any time, upon 30 days’ written notice:
 
(i)           Company may change to any other TVA-approved electronic payment
method or terminate its selection of the electronic payment option; or
 
(ii)           TVA may withdraw its approval of any previously approved
electronic payment method or may terminate the availability of the electronic
payment option.
 
Notwithstanding the provisions of subsection (b) above, during the time that
Company’s selection of the electronic payment option is in effect:
 
(i)           the date of payment established under the first paragraph of this
subsection (c) will be used for all purposes;
 
(ii)           the charges for late payment specified in the first paragraph of
subsection (b) above will be applied to any amount remaining unpaid on the first
business day that falls at least 12 days after the due date;
 
(iii)           TVA will allow early payment credit if the date of payment is no
later than 7 days after the due date;
 
(iv)           the amount of such credit shall be determined by applying, for
each day of the period (not to exceed 20 days) from the date of payment to the
date falling 12 days after the due date, the Average Short Term Interest Rate to
the amount of the early payment; and
 
(v)           such credit may be deducted by the Company from the total amount
due for the monthly billing to which the credit is applicable.  (In such case,
Company will send a credit advice showing how the credit amount was calculated.)
 
3.           Metering.  TVA shall install and maintain the meters and associated
equipment which in TVA’s judgment are needed to determine the amounts of power
and energy used by Company.  If Company provides its own stepdown substation,
and if in TVA’s judgment there are special conditions which must be met in
Company’s substation or switchgear with respect to metering equipment, Company
shall at its expense provide, install, and maintain, in accordance with plans
and specifications approved by TVA, that part of the associated equipment
necessary in TVA’s judgment for the installation and operation of TVA’s meters
under the circumstances.  If the metering equipment is not located at the point
of delivery defined in the Contract, all amounts so metered shall be
appropriately adjusted to reflect delivery at the point of delivery.  The
amounts so metered by TVA, and so adjusted if appropriate, shall be the amounts
used as the basis for billing, except as otherwise provided.  Company, at its
expense, shall have the right to install and maintain meters adjacent to TVA’s
meters, as a check on TVA’s meters.  Should TVA’s meters fail to register for
any period, the consumption during such period shall be determined from
Company’s meters or from the best information available.
 
TVA shall, at its expense, make periodic tests and inspections of its metering
equipment in order to maintain a high standard of accuracy.  If requested by
Company, TVA shall make additional tests and inspections of its metering
equipment; if such additional tests show that the measurements are accurate
within 1 percent fast or slow at the average load during the preceding 30 days,
the cost of making such additional tests or inspections shall be paid by
Company.  TVA shall give Company reasonable notice of tests, so that Company may
have a representative present if it wishes.
 
If any tests or inspections show TVA’s meters to be inaccurate by more than one
percent, an offering adjustment shall be made to Company’s bills for any known
or agreed to period of inaccuracy; in the absences of such knowledge or
agreement, the adjustment shall be made for the 60 days prior to the date of
such tests.  Any TVA metering equipment found to be inaccurate by more than one
percent shall be promptly replaced, repaired, or readjusted by TVA.
 
4.           Phase Balancing.  Company shall endeavor to take and use power and
energy in such manner that the current will be reasonably balanced on the three
phases.  In the event that any check indicates that the current on the most
heavily loaded phase exceeds the current or either of the other phases by more
than 20 percent, Company agrees to make at its expense, upon request, the
changes necessary to correct the unbalanced condition.  If the unbalanced
condition is not corrected within 60 days, or such other period as may be agreed
upon, TVA may then elect to meter the load on individual phases and compute the
total demand as being equal to three times the maximum kilowatt load on any
phase.  For all purposes under this section, the load on any phase shall be the
load measured by a wattmeter connected with the current coil in that phase wire
and with the voltage coil connected between that phase wire and the neutral
voltage point.
 
5.           Waivers.  A waiver of one or more defaults shall not be considered
a waiver of any other or subsequent default.
 
6.           Successors and Assigns.  The Contract may be assigned by TVA, but
shall not be assignable by Company without written consent of TVA, except to a
wholly owned subsidiary of Company or Company’s successor by any bona fide
merger, reorganization, or consolidation; provided, however, TVA shall not
unreasonably withhold such consent.
 
In the event of any such assignment, the Parties shall each remain liable for
the faithful performance of the Contract in all respects by their respective
assigns, and such assigns by acceptance of such transfer or assignment shall
likewise become bound for the full performance of the Contract until its
expiration; provided, however, that with respect to an assignment consented to
by TVA under the preceding paragraph, such liability of the assigning Party
shall only continue in effect until the expiration date of the assigned contract
or the end of one year, whichever occurs first.
 
7.           Restriction of Benefits.  No member of or delegate to Congress or
Resident Commissioner, or any officer, employee, special Government employee, or
agent of TVA shall be admitted to any share or part of the Contract or to any
benefit that may arise from it unless the Contract is made with a corporation
for its general benefit, nor shall Company offer or give, directly or
indirectly, to any officer, employee, special Government employee, or agent or
TVA any gift, gratuity, favor, entertainment, loan, or any other thing of
monetary value, except as provided in 5 C.F.R. part 2635 (as amended,
supplemented, or replaced).  Breach of this provision shall constitute a
material breach of the Contract.
 
8.           Counterparts.  The Contract may be executed in any number of
counterparts, and all such counterparts, executed and delivered each as an
original, shall constitute but one and the same instrument.
 

A -
 
 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY
Proprietary Information
 

ATTACHMENT 5
 
NONDISCLOSURE AGREEMENT
 
1.           “Proprietary Information” shall mean any information which is
disclosed hereunder in writing and designated as being Proprietary Information
or, if orally disclosed, confirmed in writing as being Proprietary
Information.  Except as may be required by law, Receiver agrees not to divulge
to third parties, without the written consent of Discloser, Proprietary
Information received from Discloser, which has been designated to Receiver in
writing as such.  Receiver further agrees not to use the Proprietary Information
disclosed to it by Discloser to compete with Discloser and (as applicable) any
of its subsidiaries, successors, or assigns.
 
2.           Notwithstanding section 1 of this agreement Receiver may disclose,
after having given Discloser written notice five working days before the
disclosure, Proprietary Information to its contractors so long as the disclosure
is (a) not to a competitor of Discloser; (b) made subject to a nondisclosure
agreement entered into by Receiver’s contractor and those employees of the
contractor who will have access to the Proprietary Information, which agreement
is subject to Discloser’s approval, which shall not be unreasonably withheld;
(c) made solely on a “need to know” basis; (d) made subject to a restriction
that Receiver’s contractor and the contractor’s employees use the Proprietary
Information solely in performing work for Receiver; and (e) made subject to the
requirement that all copies of the Proprietary Information be returned to
Receiver upon conclusion of the contractor’s work for Receiver.  Receiver will
make reasonable efforts (consistent, however, with its requirements) to minimize
the amount of any such information disclosed to its contractors.
 
3.           In the event Receiver is legally required to disclose any
Proprietary Information to others, Receiver shall endeavor to secure the
agreement of the requester to maintain the information in confidence.  In the
event Receiver is unable to secure such agreement, Receiver shall notify
Discloser with reasonable promptness so that Discloser may join Receiver in the
pursuit of such an agreement of confidence, work with the requester to revise
the information in a manner consistent with its interests and the interests of
the requester, or take any other action it deems appropriate.
 
4.           Receiver shall afford Proprietary Information the same security and
care in handling and storage as Receiver provides for its own confidential or
proprietary information and data.
 
5.           The foregoing obligations of Receiver shall terminate if and when,
but only to the extent that, such Proprietary Information (a) is or shall become
publicly known through no fault of Receiver, (b) is in Receiver’s possession as
supported by written records prior to receipt of said Proprietary Information
from Discloser, or (c) is disclosed to Receiver by a third party who is legally
free to disclose such Proprietary Information.
 
6.           Discloser shall have no obligation or liability to Receiver for or
as a result of the furnishing of any information hereunder.  Receiver agrees
that if it elects to rely on any of the information, it does so at its sole
risk.
 
7.           It is acknowledged that money damages may be an inadequate remedy
for breach of this agreement.  Accordingly, each Party agrees in advance to the
granting of injunctive or other equitable relief in favor of the other without
proof of actual damages.  It is recognized that under 18 U.S.C. § 1905, officers
and employees of TVA are subject to criminal liability in the event confidential
information is disclosed, unless such disclosure is authorized by law or
agreement with Company.  To the extent that either Party seeks money damages
from the other Party, its officers, employees, or agents for an unauthorized
disclosure of Proprietary Information, the Party’s remedy shall be limited to
recovering its actual provable damages up to, but not exceeding, $1,000,000.
 
8.           This agreement shall inure to the benefit of, and shall be binding
upon, Company and TVA, and, as applicable, their respective subsidiaries,
successors and assigns.  In addition, all of the obligations of Company and TVA
hereunder shall be binding upon, as applicable, any and all directors, officers,
and employees of both Parties.  Company and TVA shall secure the compliance by
all of the foregoing with all of the terms and conditions of this agreement
required to be observed or performed hereunder.
 
9.           Neither Party will publicly announce the terms or conditions of
this agreement, or advertise or release any publicity regarding this agreement
without the prior written consent of the other Party.
 

A -
 
 
 

--------------------------------------------------------------------------------

 
